DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “neutral color” in claim 28 is a relative term which renders the claim indefinite. The term “neutral” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The color of the upper surface of the detection disc is therefore unclear, for prosecution, the limitation will be interpreted as any color that is not the color of the location identifiers.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9, 11, 13-16, 18-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2010/0120173) in view of Burg et al (US 2015/0211987) and further in view of Dai (CN 206515242U) .
Regarding claims 1, 11, and 19-20, 25, Zhou et al teach a method and a system for detecting target components by utilizing a detecting apparatus, characterized by comprising: detecting to-be-detected sample solutions by test strips to obtain color-developed test strips  (Fig. 1: 4), wherein the test strips at least comprises a result display area (Fig 1: 106/107); arranging the test strips in an equal angle surrounding the same center of a circle to obtain a test strip arrangement ring (Fig. 2); and arranging location identifiers in a detection disc area outside the test strips on the test strip arrangement ring (Fig. 2: A1; Para. 0055: numerical code A1 on the base); performing image acquisition on the test strip arrangement ring (Para. 0069-0070); and uploading acquired images to a data processing center; identifying the location identifiers in the acquired images; correcting the acquired images according to the location identifiers (Para. 0019: comparing the standard to judge the existence of analytes).  Zhou et al teach determining the result display area in each of the test strips; calculating color-developing results of the result display areas; comparing the color- developing results with standard color-developing results in a pre-established standard database; and acquiring test results of the target components; and outputting the test results of the target components; and displaying the test results (Para. 0019).  
Zhou et al is silent to a mobile terminal and the test strip comprising personalized mark area and determining positions of the personalized mark area and the result display area in each of the test strips in the corrected images according to a preset positional relationship between the location identifiers and the test strips; and segmenting images according to the determined positions of the personalized mark area and the result display area in each of the test strips to obtain the images of the personalized mark area and the result display area in each of the test strips; calculating color-developing results of the result display areas; comparing the color- developing results with standard color-developing results in a pre-established standard database matched with identity information in the personalized mark areas; and acquiring test results of the target components; and outputting the test results of the target components; and displaying the test results on the mobile terminal.
Burg et al teach a mobile terminal (smartphone) and the test strip comprising personalized mark area and determining positions of the personalized mark area and the result display area in each of the test strips in the corrected images according to a preset positional relationship between the location identifiers and the test strips (Para. 0012); and segmenting images according to the determined positions of the personalized mark area and the result display area in each of the test strips to obtain the images of the personalized mark area and the result display area in each of the test strips (Para. 0012); calculating color-developing results of the result display areas (Para. 0012: calculating analyte concentrations); comparing the color- developing results with standard color-developing results in a pre-established standard database matched with identity information in the personalized mark areas (Para. 0012-0013, 0046: reference comparison and UID with information); and acquiring test results of the target components; and outputting the test results of the target components; and displaying the test results on the mobile terminal (Para. 0105). It is advantageous to use a smartphone for capturing the images that include personalized mark area and to process these images and display on the smartphone to provide a portable detection device that utilizes specific test information and location of the color results to provide an accurate analysis of test strips results.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the detecting apparatus of Zhou for the smartphone and include the personalized mark of Burg to provide the above advantage of providing a portable detection device that utilizes specific test information and location of the color results to provide an accurate analysis of test strips results.  
Zhou/Burg are silent to wherein the location identifiers are tag blocks arranged on the detection disc, the tag blocks are distinction tag blocks and contrast tag blocks arranged on the detection disc, and the distinction tag blocks and the contrast tag blocks are arranged in a circumferential array surrounding the center of the detection disc together and close to the outer edge of the detection disc.  
Dai (CN 206515242U) teach four positioning area squares on the outer edges of the test paper for indication of the position of a test paper (Pg. 3, Para. 11: positioning area sets black and white square of four positioning, Fig. 1 shows one positioning area square different than the others,  It is noted that “distinction tag block” is supported by Fig. 2: 300 and “contrast tag block” is supported by Fig. 2: 400, which shows the three of one color and one with a distinct color, thus the three similar blocks of Dai reads on the contrast tag block and the one square reads on the distinction tag block.) It is advantageous to provide location identifiers that are at least one distinct block to identify the spatial location of the test locations.
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the location indicators of Zhou/Burg for the positioning area squares of Dai to provide the above advantage of identifying the spatial location of the test locations.  
Specifically regarding claim 11, 20, Zhou/Burg/Dai teach containing to-be-detected liquid sample solutions in a plurality of sample containing cavities in the bottoms of which liquid dropping pipelines are formed (Para. 0051, Fig. 3a/3b: draining groove 21 define draining channels 20 on lid 2 with lower fringe 202 corresponding to each strip).  Furthermore, claim 20 recites limitations that are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art. Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentablility to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  
  Regarding claim 2, Zhou/Burg/Dai teach correcting the acquired images according to the location identifiers comprises: correcting shooting angles; and correcting position deviation, correcting the acquired images according to the location identifiers comprises: identifying positions and/or shapes of the location identifiers; and correcting shooting angles of the acquired images and/or correcting position deviation of the acquired images according to the positions and/or shapes of the location identifiers (Burg: Para. 0046, 0062: geographic corrections of pitch, roll, and yaw angles)
Regarding claim 3, Zhou/Burg/Dai teach the location identifiers have preset shapes and are arranged at preset positions (Fig. 2: A1)  The shapes of the location identifiers are shapes that have obvious vertexes and straight sides (Dai: Fig. 1: square shaped) 
Regarding claims 4, 9, Zhou/Burg/Dai teach the test strip arrangement ring is obtained by limiting the test strips on a detection disc (Fig. 2), the indicators indicate the location of the test strips (Zou: numerals indicate which test strip is where; Dai: Fig. 1: 5 position area blocks provide spatial orientation of the portions of the test paper in total)
Regarding claim 5, Zhou/Burg/Dai teach using the personalized mark (Burg: Fig. 1: UID 24) and the result display area for the images to be analyzed.  Zhou/Burg/Dai teach  segmenting the images according to the determined positions of the personalized mark area and the result display area in each of the test strips to obtain segmented images of the personalized mark area and the result display area in each of the test strips (Burg: Para. 0062: using the UID for  geographic corrections to the RCB and CTP).   Zhou/Burg/Dai teach segmenting the images of the personalized mark area and the result display area in each of the test strips comprises: identifying the tag blocks and the edges of the detection discs in the acquired images; correcting the acquired images according to the tag blocks and the edges of detection discs; determining positions of the personalized mark area and the result display area in each of the test strips in the corrected images according to common information of the tag blocks and the edges of detection discs and a preset positional relationship between the common information and the test strips; and segmenting the images according to the determined positions of the personalized mark area and the result display area in each of the test strips to obtain segmented images of the personalized mark area and the result display area in each of the test strips. (Burg: Para. 0062: using the UID for  geographic corrections to the RCB and CTP and analyzing the digital image to apply spatial guard bands around and just within the boundary of each individual area).  
Regarding claims 6-7, Zhou/Burg/Dai teach the result display area in each test strip comprises a T line and a C line; the color-developing result is a ratio of an image chroma value of the T line to an image chroma value of the C line; or the color-developing result is an image chroma value of the T line; and the chroma value comprises an RGB value, a gray value or a photometric value. (Zhou Para. 0002, Fig. 1:test band 106 and control band 107, Para. 0019: compare the test results with a standard; Burg: Fig. 7B; Para. 0082:  removing noise from background artifacts that are adjacent to the actual CTP image).  
Regarding claim 8, Zhou/Burg/Dai teach detecting the target components by the test strips comprises: respectively arranging the test strips in a plurality of sample containing cavities for containing the target components, wherein sample solution volumes in the plurality of sample containing cavities are the same; and the test strips arranged in the sample containing cavities have the same angle of inclination and the same arrangement time. (Zhou: para. 0048; Fig. 2 base1 having strips in strip stage 11)
Regarding claim 13, Zhou/Burg/Dai teach location identifiers (Zhou: Fig. 2: 2A) are arranged on the upper surface of the detection disc are tag blocks, used for locating and tagging the test strips in the image acquisition and processing procedures. (Burg: Para. 0046; Fig. 1: 24:  UID QR code reads on "tag blocks" as the QR code has blocks that act to tag the device and as well as embedded information can be stored within the code).
Regarding claim 14, Zhou/Burg/Dai teach the upper surface of the detection disc is a regular polygon (Fig. 2) 
Regarding claim 15, Zhou/Burg/Dai teach the chromatographic assay is conducted on the samples in the sample containing cavities by the test strips (Zhou: Fig. 2 test strip stage 11) , the sample solutions in the plurality of sample containing cavities have the same quantity; and contact time of the test strips and the liquid samples in the sample containing cavities is the same (Zhou para. 0055: sample contacting each strip with a closed sample pool).  
Regarding claim 16, Zhou/Burg/Dai teach the test strips are arranged on the detection disc, the upper surface of the test strips is flush with the upper surface of the detection disc (Fig. 5: test strip upper surface is flush against the upper surface of the detection disc at the cavity portion, it is noted the "upper surface" reads on any side of the test strip since the "upper surface" hasn't been limited to have any structural difference than either surface.  The upper surface of the results display area reads on the portion of the test strip that displays the results in the test area, this is flush with the upper surface of the detection disc for the same reasons above).
Regarding claim 18, Zhou/Burg/Dai teach test strip containing grooves that are recessed downwards from the upper surface of the detection disc are formed in the detection disc, and are used for containing the test strips (Para. 0051, Fig. 2: Stage 11 for holding test strips).
Regarding claim 21, Zhou/Burg/Dai teach the data processing device is arranged on the mobile terminal (Burg: Para. 0049-0050, Fig. 2: portable electronic device 110 with digital image analyzer).  
Regarding claim 23, Zhou/Burg/Dai teach characterized in a selection area of the background color is located nearby the T line or the C line in the result display area; or the selection area of the background color is located between the T line and the C line. (Burg: Fig. 7B; Para. 0082:  removing noise from background artifacts that are adjacent to the actual CTP image)
Regarding claim 24, Zhou/Burg/Dai teach the test strips in the test strip arrangement ring are sorted in sequence clockwise or anticlockwise by taking one tag block that can be distinguished from the rest tag blocks as a starting point of the order. (Zhou use different tag blocks on each test strip).  
Regarding claims 26-27, Zhou/Burg/Dai teach the tag blocks comprise distinction tag blocks and contrast tag blocks; and the distinction tag blocks are used for being distinguished from the contrast tag blocks; and the total number of the distinction tag blocks and contrast tag blocks is not less than three; shapes of the tag blocks at least comprise vertexes and straight sides; . (Dai Fig. 1: 5; four position areas, one is distinct from the other square areas).  
Regarding claims 28, Zhou/Burg/Dai teach the disc with a color different than the location identifiers.  Regarding the limitation “neutral color” see the 112 rejection supra. 
Regarding claim 29, Zhou/Burg/Dai teach the chromatographic assay is conducted on the samples in the sample containing cavities by the test strips, the sample solutions in the plurality of sample containing cavities have the same quantity; and contact time of the test strips and the liquid samples in the sample containing cavities is the same; when the test strips are inserted into the sample containing cavities, the inclination angle of the test strips inserted into the sample containing cavities is the same. (Zhou: Fig. 3A, Para. 0051: sample solutions in draining channels 20 and strip stages 11 symmetrically situated)
Regarding claim 30, Zhou/Burg/Dai teach when the test strips are located at the bottoms of the sample containing cavities, the positions of the liquid dropping pipelines arranged above the liquid suction area of the test strips are the same. (Zhou: Fig. 3A, Para. 0051: sample solutions in draining channels 20 and strip stages 11 symmetrically situated)
Regarding claim 31, Zhou/Burg/Dai teach isolation blocks used for separating the lower surfaces of the test strips from the bottoms of the test strip containing grooves are arranged at the bottoms of the test strip containing grooves (Fig. 2: strip stages 11 have grooves arranged at the bottom of the test strips) (Fig. 2)
Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou/Burg/Dai in view of Greef et al (US 2018/0264464).
Regarding claims 10,17, Zhou/Burg/Dai are silent to pixels of image acquisition equipment of the mobile terminal are at least 8 million.
Greef teach using a smartphone to analyze the lateral flow assay results using cameras with at least 8 megapixels (Para. 0187: 8, 9, 10 megapixels reads on  "pixels...are at least 8 million").  It is desirable to provide a camera on a smartphone at least 8 megapixels to ensure adequate detection of the test strip assay using image acquisition with enough resolution.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the smartphone camera of Zhou/Burg/Dai for the Greef camera of at least 8 megapixels to provide the above advantage of ensuring adequate detection of the test strip assay using image acquisition with enough resolution.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-21, 23-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798